DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, 14-16 and 18-19 in the reply filed on September 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-7, 15-16 and 19 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-7, 15-16 and 19 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 1-7, 15-16 and 19 are directed to naturally occurring Lactobacillus crispatus strains.  
The claims drawn to naturally occurring bacteria and are not patent eligible merely because they have been isolated. 

Accordingly, the instant claims encompass naturally occurring bacteria and are thereby deemed to be a judicial exception.  
The Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different characteristics from any found in nature,’ … are eligible for patent protection.” In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any [farm animals] found in nature.’” Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
As the Lactobacillus crispatus strains remain identical to the naturally occurring bacteria isolated from kimchi, the instantly claimed microorganisms are deemed to be a naturally occurring judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

	The specification lacks complete deposit information for the deposit of CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872, and CBS 142873, it is not clear that strains possessing the identical properties of CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872, a suitable deposit for patent purposes, evidence of public availability of the CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872 strains or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 

	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 6-7, 14, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ensign et al.
	The claims are drawn to a mixture of strains of Lactobacillus crispatus, which mixture comprises strains that have a different carbohydrate degradation profile.
	Ensign et al (WO 2016/100086) disclose of compositions of cervicovaginal secretions from a woman with Lactobacillus crispatus dominated (>50%) vaginal microbiotia.  (See abstract).  Ensign et al further disclose that the whole bacterial communities must be introduced in the vaginal environment to establish colonization, rather than isolated bacterial strains.  (See page 4).  Ensign et al disclose of collecting the vaginal microbiotia from women who are healthy and free of sexually transmitted disease.  (See page 7).  Ensign et al further disclose that the formulation can be formulated as a disk or wafer.  (See page 9).  

	Accordingly, the disclosure of Ensign et al of compositions of cervicovaginal secretions from a woman with Lactobacillus crispatus dominated (>50%) vaginal microbiotia will inherently comprise multiple strains of Lactobacillus crispatus having different carbohydrate degradation profiles, as each distinct L. crispatus strain will have a distinct degradation profile.  Furthermore the strains of L. crispatus will be in the presence of glycogen and other sugars as vaginal cells are known to secrete glycogen.  (See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4836725/)  
	Consequently, the disclosure of Ensign et al anticipates each and every limitation of the instantly filed claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 29, 2021